Citation Nr: 0517462	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and November 2002 rating 
decisions in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied 
service connection for hearing loss and tinnitus. 

In June 2004, the Board remanded this case for additional 
development, upon completing the Board's requested 
development and readjudicating the appeal, the claims remain 
denied.  Thus, the case has been returned for appellate 
review.

In June 2005, the veteran filed a motion to advance the 
appeal on the Board's docket.  That same month, the 
undersigned granted the motion in accordance with 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900 (2004).

In March 2005, the veteran submitted an additional lay 
statement from his spouse.  The March 2005 lay statement is 
essentially repetitive of contentions previously raised by 
his spouse in January 2004 and considered by the RO in 
February 2004 and February 2005.  As such, no action under 
the provisions of 38 C.F.R. § 20.1304(c) is warranted.


FINDING OF FACT

The veteran's hearing loss and tinnitus are related to 
military service.




CONCLUSIONS OF LAW

1.  The veteran's hearing loss was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  The veteran's tinnitus was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law & Regulations

The veteran seeks service connection for hearing loss and 
tinnitus.  Service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for a chronic disease, 
including other organic diseases of the nervous system, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

Establishing service connection requires (1) a medical 
diagnosis of current disability; (2)  medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  See generally, Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background & Analysis

At the outset, it is acknowledged that the information of 
record from the National Personnel Records Center received in 
November 2004 indicates that the veteran's original service 
medical records were destroyed in a fire that occurred at 
that facility in 1973.  The report also shows that alternate 
record sources were searched, e.g., records of duty 
assignments and Surgeon General's Office reports, but none 
were available.  When the veteran's service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

A review of the record in this case has been accomplished.  
When resolving all doubt in favor of the veteran, the 
evidence establishes that entitlement to service connection 
for hearing loss and tinnitus is warranted.  The evidence 
shows that current diagnoses of hearing loss and tinnitus 
have been made, that the veteran was exposed to excessive 
noise during service, and that his disabilities are related 
to in-service noise exposure.

Current diagnoses of hearing loss and tinnitus have been 
made.  The September 1995 medical report from Scripps 
Memorial Hospital, VA outpatient treatment reports dated from 
2000 to 2004, an August 2001 medical statement from W.D.P., 
Ph.D., and a VA examination report dated in January 2005, all 
show diagnoses of hearing loss and tinnitus.  

In addition, the veteran's January 2004 testimony and January 
2004 and March 2005 lay statements from family members 
substantiate his assertions that he was exposed to excessive 
noise during service and has had hearing loss since service.  
At his personal hearing, the veteran testified  that while 
stationed in Okinawa he was an auto and heavy equipment 
mechanic and was exposed to excessive noise from the 
tractors, cranes, and tanks.  He also testified that he 
served in combat and was exposed to excessive noise from 
artillery fire and bomb explosions.  He attributed his 
hearing loss to those in-service occurrences and added that 
he first noticed his tinnitus soon after service.  The 
veteran also recalled that he received treatment for hearing 
loss in 1976 and was issued a hearing aid.  See Hearing 
Transcript dated in January 2004.  It is also noted that the 
WD AGO Form 53-55 shows that the veteran participated in the 
Ryukyus Campaign and that he was awarded the American 
Campaign Medal, Asiatic Pacific Campaign Medal, Good Conduct 
Medal, and World War II Victory Medal.  The report also shows 
that the veteran's military qualifications included M-1 Rifle 
Marksman 143 and Carbine Marksman 145.  Based upon the lay 
evidence and in the absence of the veteran's service medical 
records the Board resolves any doubt in the veteran's favor 
and finds that he was exposed to excessive noise during 
service.  

The medical evidence also etiologically relates the veteran's 
current hearing loss and tinnitus to service.  In August 2001 
W.D.P. related the veteran's disorders to service, and on 
audiological evaluation in May 2001 and VA examination in 
January 2005, VA examiners attributed the disorders to 
service.  

In light of the foregoing, the requirements of Caluza have 
been met.  Entitlement to service connection for hearing loss 
and tinnitus is warranted; the appeal is granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


